 



Exhibit 10.1
AMKOR TECHNOLOGY, INC.
2007 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
     Unless otherwise defined herein, the terms defined in the Amkor Technology,
Inc. 2007 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Stock Option Award Agreement (the “Award Agreement”).
     Participant Name:
     Address:
     You have been granted an Option to purchase Common Stock of Amkor
Technology, Inc. (the “Company”), subject to the terms and conditions of the
Plan and this Award Agreement, as follows:

             
Grant Number
   
 
   
 
         
Date of Grant
   
 
   
 
         
Vesting Commencement Date
   
 
   
 
         
Exercise Price per Share
  $
 
   
 
         
Total Number of Shares Granted
   
 
   
 
         
Total Exercise Price
  $
 
   
 
         
Type of Option:
    ___ Incentive Stock Option  
 
         
 
    ___ Nonstatutory Stock Option  
 
         
Term/Expiration Date:
   
 
 

 
     1. Grant of Option. The Plan Administrator of the Company hereby grants to
the Participant named in this Award Agreement (the “Participant”) an option (the
“Option”) to purchase the number of Shares, as set forth in this Award
Agreement, at the exercise price per Share set forth in the Award Agreement (the
“Exercise Price”), subject to all of the terms and conditions in this Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 20(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan shall prevail.

 



--------------------------------------------------------------------------------



 



     If designated in the Award Agreement as an Incentive Stock Option (“ISO”),
this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code Section
422(d) it shall be treated as a Nonstatutory Stock Option (“NSO”).
     2. Vesting Schedule. Except as provided in Section 4 and subject to any
acceleration provisions contained in the Plan or set forth below, this Option
may be exercised, in whole or in part, in accordance with the following
schedule. Shares scheduled to vest on a certain date or upon the occurrence of a
certain condition will not vest in Participant in accordance with any of the
provisions of this Award Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs:
     3. Termination Period. This Option may be exercised for three (3) months
after Participant ceases to be a Service Provider. Upon the death or Disability
of Participant, this Option may be exercised for twelve (12) months after
Participant ceases to be a Service Provider. Upon a Participant’s Retirement,
the Option will remain exercisable for twelve (12) months following
Participant’s Retirement. If the exercise of an Option following the termination
of Participant’s status as a Service Provider (other than upon the Participant’s
death or Disability) would result in liability under Section 16(b), then the
Option will terminate on the earlier of (A) the Term/Expiration Date, or (B) the
tenth (10th) day after the last date on which such exercise would result in such
liability under Section 16(b). If the exercise of the Option following the
termination of the Participant’s status as a Service Provider (other than upon
the Participant’s death or Disability) would be prohibited at any time solely
because the issuance of Shares would violate the registration requirements under
the Securities Act, then the Option will terminate on the earlier of (A) the
Term/Expiration Date, or (B) three (3) months after the termination of the
Participant’s status as a Service Provider during which the exercise of the
Option would not be in violation of such registration requirements. In no event
shall this Option be exercised later than the Term/Expiration Date as provided
above and may be subject to earlier termination as provided in Section 15(c) of
the Plan. Retirement means an Participant’s ceasing to be Service Provider on or
after the date when the sum of (i) Participant’s age (rounded down to the
nearest whole month), plus (ii) the number of years (rounded down to the nearest
whole month) that Participant has provided services to the Company equals or is
greater than seventy-five (75).
     4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
     5. Exercise of Option. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Award Agreement and the
applicable provision of the Plan and this Award Agreement. This Option is
exercisable by completing the transaction through the Company’s captive broker
assisted transactions via voice response system or the Internet secured
transaction system.
     The Option shall be deemed to be exercised upon receipt by the Company of a
fully executed exercise notice or other form as may be required by the Company
(the “Exercise Notice”).

 



--------------------------------------------------------------------------------



 



The Exercise Notice shall be accompanied by payment of the aggregate Exercise
Price as to the number of Shares in respect of which the Option is being
exercised (the “Exercised Shares”), together with any applicable tax
withholding. No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws.
     6. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of Participant:
          (a) Cash;
          (b) Check;
          (c) Consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan; or
          (d) Surrender of other Shares which have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.
     7. Tax Obligations.
          (a) Withholding Taxes. Notwithstanding any contrary provision of this
Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares. To the extent determined appropriate by the Company
in its discretion, it will have the right (but not the obligation) to satisfy
any tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.
          (b) Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Participant herein is an ISO, and if Participant sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (i) the date two (2) years after the Grant Date, or (ii) the date one
(1) year after the date of exercise, Participant will immediately notify the
Company in writing of such disposition. Participant agrees that Participant may
be subject to income tax withholding by the Company on the compensation income
recognized by Participant.
          (c) Code Section 409A. Under Code Section 409A, an option that vests
after December 31, 2004 that was granted with a per Share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the Fair
Market Value of a Share on the date of grant (a “Discount Option”) may be
considered “deferred compensation.” A Discount Option may result in (i) income
recognition by Participant prior to the exercise of the option, (ii) an
additional twenty percent (20%) federal income tax, and (iii) potential penalty
and interest charges. The

 



--------------------------------------------------------------------------------



 



Discount Option may also result in additional state income, penalty and interest
charges to Participant. Participant acknowledges that the Company cannot and has
not guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the Fair Market Value of a Share on the Date of Grant
in a later examination. Participant agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the Fair
Market Value of a Share on the date of grant, Participant will be solely
responsible for Participant’s costs related to such a determination;
     8. Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant. After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
     9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
     10. Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of its
Stock Plan Administrator at Amkor Technology, Inc., 1900 South Price Road,
Chandler, Arizona, 85286, or at such other address as the Company may hereafter
designate in writing.
     11. Non-Transferability of Option. This Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Participant only by Participant.
     12. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 



--------------------------------------------------------------------------------



 



     13. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority. Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.
     14. Plan Governs. This Award Agreement is subject to all terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.
     15. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.
     16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
     17. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
     18. Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
     19. Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.

 



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Option.
     20. Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.
     21. Governing Law. This Award Agreement will be governed by the laws of the
State of Delaware without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Arizona, and agree that such litigation will be
conducted in the courts of Maricopa County, Arizona, or the federal courts for
the United States for the District of Arizona, and no other courts, where this
Option is made and/or to be performed.
     22. Agreement. Your receipt of the Option and this Award Agreement
constitutes your agreement to be bound by the terms and conditions of this Award
Agreement and the Plan. Your signature is not required in order to make this
Award Agreement effective.

     
Optionee:
  Amkor Technology, Inc.:            
 
  By:
 
         
Signature/Date:
  Title:
 
         
 
  Date:
 
   

 